Citation Nr: 1046447	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-19 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a bilateral leg disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1952 to 
November 1955, including service in Korea.  He has been awarded 
the Combat Infantryman Badge (CIB).

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which denied the Veteran's claim for 
service connection for a bilateral leg condition to include 
cramps.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington D.C.  The Veteran will be advised if further 
action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2010).

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that he has a current disability of the legs 
as the result of cold exposure during the Korean War.  Such 
exposure is consistent with the circumstances of his combat 
service, and is presumed to have occurred.  38 U.S.C.A. § 1154(b) 
(West 2002).  VA treatment records show findings of current 
restless leg syndrome.  The Veteran has reported that his 
podiatrist had told him that his current disability could be 
related to the in-service cold exposure.  The Veteran is 
competent to report what his doctor told him.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the podiatrist 
opinion appears to be equivocal, it does provide evidence that 
the current disability may be related to service.  The record 
shows that the Veteran also has other apparent risk factors for 
restless leg syndrome, such as anemia.

An examination is needed to obtain a history of the Veteran's 
disability and a competent medical opinion as to the relationship 
between any current leg disability and in-service cold exposure.

Accordingly, the appeal is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The agency of original jurisdiction 
(AOJ) should afford the Veteran a VA 
examination, preferably by a specialist in 
neurology or vascular disease, to determine 
whether any current leg disability is 
related to service.

The examiner should opine as to whether it 
is at least as likely as not that any 
current leg disability (i.e. any such 
disability shown since 2007) is at least as 
likely as not the result of a disease or 
injury in service, including cold exposure.

The examiner should provide a rationale for 
the opinion.  The rationale should take 
into account the Veteran's reports of his 
history and symptoms.  If his reports are 
discounted, the examiner should provide a 
reason for doing so.  The examiner should 
presume that the Veteran had cold exposure 
in service.

If an opinion cannot be provided without 
resort to speculation, the examiner should 
provide a rationale as to why this is so, 
and should state whether there is any 
additional evidence that would permit the 
necessary opinion to be made.

2.  The AOJ should review the examination 
report to insure that it contains the 
information and opinions sought in this 
remand.

3.  If the benefit sought on appeal is not 
fully granted, the AOJ should issue a 
supplemental statement of the case, before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).






